Rule 497(e) Destra Mutual Funds Supplement Dated November 14, 2011 To the Following Prospectuses: Destra Investment Trust Destra Investment Trust II Destra Global L-Series Fund Destra International L-Series Fund Destra US All Cap L-Series Fund -Prospectus dated December 30, 2010, as supplemented on June 23, 2011, July27, 2011 and November 1, 2011 Destra High Dividend Strategy Fund -Prospectus dated August 10, 2011, as supplemented on October 11, 2011 and November 1, 2011 Destra Preferred and Income Securities Fund -Prospectus dated April 15, 2011, as supplemented on July 27, 2011, October11, 2011 and November 1, 2011 Destra Focused Equity Fund -Prospectus dated April 15, 2011, as supplemented on July 27, 2011, October11, 2011 and November 1, 2011 Effective November 14, 2011, the length of time for which the contingent deferred sales charge on Class C shares applies to redemptions will change from 18 months to 12 months.Accordingly, the sixth bullet in the first paragraph under “Additional Information About the Funds-Additional Information About Fees and Expenses” or “Additional Information About the Fund-Additional Information About Fees and Expenses,” as applicable, will be replaced in its entirety with the following: · A contingent deferred sales charge of 1.00% applies on Class C shares redeemed within 12 months of purchase.The contingent deferred sales charge may be waived for certain investors, as described in “Redemptions.” The second paragraph under “Shareholder Information–Share Classes–Class C Shares” will be replaced in its entirety with the following: The Class C shares sales charges are as follows: Initial sales charge on purchases None Deferred sales charge (“CDSC”) 1.00% on shares redeemed within 12 months of purchase* Minimum initial investment Maximum purchase Minimum aggregate account balance None 12b-1 fee 1.00% annual fee (up to 0.75% distribution fee and up to 0.25% shareholder servicing fee); higher annual operating expenses than Class A shares because of higher 12b-1 fee *May be waived under certain circumstances. The second sentence under “Shareholder Information–Redemptions-Class A Shares and Class C Shares CDSC” will be replaced in its entirety with the following: A 1.00% CDSC will be deducted with respect to Class C shares redeemed within 12 months of purchase, unless a CDSC waiver applies. Please Keep This With Your Fund’s Prospectus For Future Reference Destra Mutual Funds Supplement Dated November 14, 2011 To the Following Statements of Additional Information: Destra Investment Trust Destra Investment Trust II Destra Global L-Series Fund Destra International L-Series Fund Destra US All Cap L-Series Fund -Statement of Additional Information dated December 30, 2010, as supplemented on June 23, 2011, July 27, 2011 and November 1, 2011 Destra High Dividend Strategy Fund -Statement of Additional Information datedAugust 10, 2011, as supplemented on November 1, 2011 Destra Preferred and Income Securities Fund -Statement of Additional Information dated April 15, 2011, as supplemented on July 27, 2011 and November 1, 2011 Destra Focused Equity Fund -Statement of Additional Information dated April 15, 2011, as supplemented on July 27, 2011 and November 1, 2011 Effective November 14, 2011, the length of time for which the contingent deferred sales charge on Class C shares applies to redemptions will change from 18 months to 12 months.Accordingly, the first sentence under “Redemptions-Class C Shares” will be replaced in its entirety with the following: A CDSC of 1.00% will be deducted with respect to Class C shares redeemed within 12 months of purchase, unless waived, as discussed in the Prospectus. Please Keep This With Your Fund’sStatement of Additional Information For Future Reference
